DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,469,132. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11,469,132 discloses all limitations of claim 1 of the instant application, and claim 12 and 20 of U.S. Patent No. 11,469,132 disclose the limitations of claims 11-13 and 20 of the instant application.

17/736,676
U.S. Patent No. 11,469,132
1. A transfer substrate for transferring a plurality of micro light emitting devices comprising: 
a substrate; and 

a plurality of grooves on the substrate;  wherein the plurality of grooves has different shapes such that the plurality of micro light emitting devices are exclusively and respectively inserted, and















wherein at least one groove of the plurality of grooves has a cross-sectional shape that is different from a cross-sectional shape of a respective micro light emitting device inserted into the at least one groove, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate.


11. A transfer structure comprising: 
a transfer substrate comprising a substrate and a plurality of grooves on the substrate; and 
a plurality of micro light emitting devices being configured to be inserted exclusively and respectively into the plurality of grooves; 
wherein the plurality of grooves has different shapes, and 
wherein at least one groove of the plurality of grooves has a cross-sectional shape that is different from a cross-sectional shape of a respective micro light emitting device inserted into the at least one groove, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate.
12. The transfer structure of claim 11, wherein the plurality of grooves comprises a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, and
the plurality of micro light emitting devices comprises a plurality of first micro light emitting devices inserted into the plurality of first grooves, a plurality of second micro light emitting devices inserted into the plurality of second grooves, and a plurality of third micro light emitting devices inserted into the plurality of third grooves.
13. The transfer structure of claim 12, wherein each second micro light emitting device of the plurality of second micro light emitting devices has a cross-sectional
shape that is different from the second cross-sectional shape of each second groove of the plurality of second grooves, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate.
20. The transfer structure of claim 13, wherein the first micro light emitting devices, the second micro light emitting devices and third micro light emitting devices emit colors different from each other.
12. A transfer structure comprising:


a transfer substrate comprising a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, wherein each first groove of the plurality of first grooves has a first cross-sectional shape, each second groove of the plurality of second grooves has a second cross-sectional shape that is different from the first shape and each third groove of the plurality of third grooves has a third cross-sectional shape that is different from the first and second cross-sectional shapes; and
a plurality of first micro light emitting devices inserted into the plurality of first grooves;
a plurality of second micro light emitting devices inserted into the plurality of second grooves; and
a plurality of third micro light emitting devices inserted into the plurality of third grooves,
wherein each second micro light emitting device of the plurality of second micro light emitting elements devices has a cross-sectional shape that is different from the second cross-sectional shape of each second groove of the plurality of second grooves, the cross-sectional shape being a shape of a cross section cut in a direction parallel to a plane of the transfer substrate.

12. A transfer structure comprising:
a transfer substrate comprising a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, wherein each first groove of the plurality of first grooves has a first cross-sectional shape, each second groove of the plurality of second grooves has a second cross-sectional shape that is different from the first shape and each third groove of the plurality of third grooves has a third cross-sectional shape that is different from the first and second cross-sectional shapes; and

a plurality of first micro light emitting devices inserted into the plurality of first grooves;
a plurality of second micro light emitting devices inserted into the plurality of second grooves; and
a plurality of third micro light emitting devices inserted into the plurality of third grooves,
wherein each second micro light emitting device of the plurality of second micro light emitting elements devices has a cross-sectional shape that is different from the second cross-sectional shape of each second groove of the plurality of second grooves, the cross-sectional shape being a shape of a cross section cut in a direction parallel to a plane of the transfer substra







20. The transfer structure of claim 12, wherein the first micro light emitting
device, the second micro light emitting device and third micro light emitting device emit colors different from each other.



Claim Objections
Claim 2 is objected to because of the following informalities: the claim should be ended with a period instead of a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (U.S. Patent No. 10,516,084).
Regarding to claim 1, Sasaki teaches a transfer substrate for transferring a plurality of micro light emitting devices comprising:
a substrate (Figs. 4A-B, element 402, column 8, lines 14-16); and
a plurality of grooves on the substrate (Figs. 4A-B, elements 406-0/1/.../n, column 8, lines 14-16);
wherein the plurality of grooves has different shapes such that the plurality of micro light emitting devices are exclusively and respectively inserted (Fig. 4A), and
wherein at least one groove of the plurality of grooves has a cross-sectional shape that is different from a cross-sectional shape of a respective micro light emitting device inserted into the at least one groove, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate (Fig. 4A, cross-sectional profile of the groove 406-0 is different from cross-sectional profile of respective micro light emitting device 420-0).
Regarding to claim 2, Sasaki teaches the plurality of grooves comprises a first groove having a first cross-sectional shape, a second groove having a second cross-sectional shape that is different from the first cross-sectional shape, and a third groove having a third cross-sectional shape that is different from the first and second cross-sectional shapes (Fig. 4A, column 10, lines 42-44, Figs. 5A-C). 
Regarding to claim 3, Sasaki teaches the plurality of micro light emitting devices comprises a first micro light emitting device inserted into the first groove, a second micro light emitting device inserted into the second groove and a third micro light emitting device inserted into the third groove, and wherein the first micro light emitting device has a fourth cross-sectional shape, the second micro light emitting device has a fifth cross-sectional shape that is different from the fourth cross-sectional shape, and the third micro light emitting device has a sixth cross-sectional shape that is different from the fourth and fifth cross-sectional shapes (Figs. 4A-B, first micro light emitting device 420-0 inserted into the first groove 406-0, second micro light emitting device 420-1 inserted into the second groove 406-1 and a third micro light emitting device 420-n inserted into the third groove 406-n, the first micro light emitting device has a fourth cross-sectional shape 420-0, the second micro light emitting device 420-1 has a fifth cross-sectional shape that is different from the fourth cross-sectional shape, and the third micro light emitting device 420-n has a sixth cross-sectional shape that is different from the fourth and fifth cross-sectional shapes).
Regarding to claim 4, Sasaki teaches the second shape of the second groove is different from the fifth cross-sectional shape of the second micro light emitting device (Figs. 4A-B, Fig. 14; column 14, lines 9-11).
Regarding to claim 5, Sasaki teaches the second micro light emitting device is configured to be inserted into the second groove in a first posture or in a second posture that is different from the first posture, and wherein the second shape of the second groove prevents the first and third micro light emitting devices from being inserted into the second groove (Figs. 4A-B, Fig. 14; column 14, lines 9-11).
Regarding to claim 6, Sasaki teaches a first region of the second groove into which the second micro light emitting device is inserted in the first posture partially overlaps a second region of the second groove into which the second micro light emitting device is inserted in the second posture (Fig. 14, column 14, lines 25-27).
Regarding to claim 7, Sasaki teaches the second micro light emitting device has an aspect ratio in which a horizontal length and a vertical length are different from each other (Fig. 4A).
Regarding to claim 9, Sasaki teaches each of the second micro light emitting device and the third micro light emitting device comprises a body portion and a protrusion portion protruding from the body portion, and wherein the second micro light emitting device and the third micro light emitting device are different from each other in at least one of a shape of the body portion, a shape of the protrusion portion, and a position of the protrusion portion (Figs. 4A-B).
Regarding to claim 10, Sasaki teaches the first micro light emitting device, the second micro light emitting device and the third micro light emitting device emit colors different from each other (column 14, lines 19-21).
Regarding to claim 11, Sasaki teaches a transfer substrate for transferring a plurality of micro light emitting devices comprising:
a transfer substrate comprising a substrate and a plurality of grooves on the substrate (Figs. 4A-B, element 402, column 8, lines 14-16); and
a plurality of micro light emitting devices being configured to be inserted exclusively and respectively into the plurality of grooves (Figs. 4A-B, elements 406-0/1//…/n, column 8, lines 14-16);
wherein the plurality of grooves has different shapes (Fig. 4A), and
wherein at least one groove of the plurality of grooves has a cross-sectional shape that is different from a cross-sectional shape of a respective micro light emitting device inserted into the at least one groove, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate (Fig. 4A, cross-sectional profile of the groove 406-0 is different from cross-sectional profile of respective micro light emitting device 420-0).
Regarding to claim 12, Sasaki teaches the plurality of grooves comprises a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, and the plurality of micro light emitting devices comprises a plurality of first micro light emitting devices inserted into the plurality of first grooves, a plurality of second micro light emitting devices inserted into the plurality of second grooves, and a plurality of third micro light emitting devices inserted into the plurality of third grooves (Figs. 4A-B, first micro light emitting device 420-0 inserted into the first groove 406-0, second micro light emitting device 420-1 inserted into the second groove 406-1 and a third micro light emitting device 420-n inserted into the third groove 406-n, the first micro light emitting device has a fourth cross-sectional shape 420-0, the second micro light emitting device 420-1 has a fifth cross-sectional shape that is different from the fourth cross-sectional shape, and the third micro light emitting device 420-n has a sixth cross-sectional shape that is different from the fourth and fifth cross-sectional shapes). 
Regarding to claim 13, Sasaki teaches each second micro light emitting device of the plurality of second micro light emitting devices has a cross-sectional shape that is different from the second cross-sectional shape of each second groove of the plurality of second grooves, the cross-sectional shape is a shape of a cross section cut in a direction parallel to a plane of the substrate (Fig. 4A, column 10, lines 42-44).
Regarding to claim 14, Sasaki teaches some second micro light emitting devices of the plurality of second micro light emitting devices inserted into the plurality of second grooves have a first posture, and wherein other second micro light emitting devices of the plurality of second micro light emitting devices have a second posture that is different from the first posture (Figs. 4A-B, Fig. 14; column 14, lines 9-11).
Regarding to claim 15, Sasaki teaches a first region of a second groove into which a second micro light emitting device of the plurality of second micro light emitting devices is inserted in the first posture partially overlaps a second region of the second groove into which the second micro light emitting device is inserted in the second posture (Fig. 14, column 14, lines 25-27).
Regarding to claim 16, Sasaki teaches the second micro light emitting device has an aspect ratio in which a horizontal length of the second micro light emitting device and a vertical length of the second micro light emitting device are different from each other (Fig. 4A).
Regarding to claim 17, Sasaki teaches the second micro light emitting device faces a first direction when inserted in the first posture into the second groove, and wherein the second micro light emitting device faces a second direction different from the first direction when inserted in the second posture into the second groove (Figs. 4A-B, Fig. 14).
Regarding to claim 19, Sasaki teaches each second micro light emitting device of the plurality of second micro light emitting devices and each third micro light emitting device of the plurality of third micro light emitting devices includes a body portion and a protrusion portion protruding from the body portion, and wherein the plurality of second micro light emitting devices are different from the plurality of third micro light emitting devices in at least one of a shape of the body portion, a shape of the protrusion portion, and a position of the protrusion portion (Figs. 4A-B).
Regarding to claim 20, Sasaki teaches the first micro light emitting devices, the second micro light emitting devices and third micro light emitting devices emit colors different from each other (column 14, lines 19-21).
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “each micro light emitting device of the plurality of micro light emitting devices has a shape of a same n-sided polygon and an aspect ratio that is different from aspect ratios of other micro light emitting of the plurality of micro light emitting devices, n being greater than or equal to 3” in combination with the limitations recited in claim 1.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “each of the plurality of first micro light emitting devices, each of the plurality of second micro light emitting devices, and each of the plurality of third micro light emitting devices has a shape of a same n-sided polygon, n being greater than or equal to 3” in combination with the limitations recited in claims 11-13 and the rest of limitations recited in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828